NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10067

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00080-GMS-7

 v.
                                                MEMORANDUM*
JUAN CARLOS ACUNA-AGUILAR,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Juan Carlos Acuna-Aguilar appeals from the district court’s judgment and

challenges his guilty-plea convictions and concurrent 165-month sentences for

possession with intent to distribute marijuana and aiding and abetting, in violation

of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii), and conspiracy to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
commit money laundering, in violation of 18 U.S.C. § 1956(a)(1)(A)(i), (h).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Acuna-Aguilar’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Acuna-Aguilar the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Acuna-Aguilar waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    19-10067